J-A04027-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    WILLIAM SMITH                              :
                                               :
                       Appellant               :       No. 3158 EDA 2019

         Appeal from the Judgment of Sentence Entered March 29, 2018
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0004759-2015


BEFORE:      STABILE, J., KING, J., and PELLEGRINI, J.*

MEMORANDUM BY KING, J.:                               FILED: FEBRUARY 2/12/21
        Appellant, William Smith, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas, following his jury

trial convictions for rape of a child, involuntary deviate sexual intercourse with

a child, unlawful contact with a minor, aggravated indecent assault of a child,

endangering the welfare of a child, corruption of minors, and indecent assault

of a person less than 13 years old.1 We quash the appeal as untimely.

        The trial court opinion set forth the relevant facts of this case as follows:

           Complainant, S.H., was 9 or 10 years old when Appellant,
           her stepfather, first started having inappropriate contact
           with her. The first incident occurred while S.H. was taking
           a bath with her three turtles. Appellant entered and used

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 18 Pa.C.S.A. §§ 3121(c), 3123(b), 6318(a)(1), 3125(b), 4304(a)(1),
6301(a)(1)(i), and 3126(a)(7), respectively.
J-A04027-21


       the toilet, then took the turtles and put them on S.H.’s back,
       moving them to her buttocks. The incident stopped when
       S.H. said she was getting out.               [S.H.] told her
       brother…about the incident. The next incident involved
       Appellant playing cards with S.H. in her bedroom. At some
       point Appellant put his penis in S.H.’s mouth.

       On the next occasion, S.H. was on the living room floor,
       watching TV, when Appellant came and sat down next to
       her. Appellant removed S.H.’s shorts and underwear, and
       inserted his penis into her vagina, causing her pain.
       Appellant penetrated S.H. with his penis on other occasions.

       On the next occasion, Appellant took S.H. for a drive, during
       which he pulled out his penis and put S.H.’s hand on it.

       On another occasion, S.H. was in the kitchen doing dishes,
       when Appellant entered the kitchen, put his hand in her
       pants and started touching and penetrating her vagina.

       On yet another occasion, S.H. was watching TV in her
       mother’s room, while Appellant was present. Appellant
       removed S.H.’s pants and underwear and put his mouth on
       her genitals, penetrating her with his tongue.

       At some point Appellant showed S.H. a phone photo he had
       taken of her sleeping, with her tights down and her buttocks
       exposed.

       As a result of Appellant’s behavior, S.H. started sleeping
       with her door locked so Appellant would not come in.
       Appellant removed the lock from the door. When she was
       12 or 13 years old, S.H. started hiding down the street after
       school and waiting until Appellant left or her mother came
       home, before S.H. went to the house, in order to avoid being
       alone with him. On one occasion, S.H. started crying as her
       brothers were leaving to go play basketball. She asked her
       brother [D.] not to leave her there by herself.

       In April of 2015, S.H. was with the daughters of her uncle’s
       girlfriend, [M.] and [K.], whom she regarded as her cousins.
       She told [K.] and [M.] that Appellant had done something
       to her sexually. [K.] urged S.H. to tell her mother. They
       went to [M.’s] house, where S.H. texted her mother telling

                                   -2-
J-A04027-21


         her what happened. S.H. was crying in a room when [M.],
         [K.], and S.H.’s brother [N.] came in to ask what was wrong.
         S.H. just handed them the phone so they could read what
         she had texted her mother.

         When S.H.’s mother came to pick her up and tried to ask
         what had happened, S.H. started crying. They went to
         S.H.’s grandmother’s house, and S.H. told her grandmother
         about Appellant touching her.

         On April 8, 2015, S.H. was interviewed at the Philadelphia
         Child Alliance (PCA). The interview was videotaped. S.H.
         was subsequently seen for an evaluation of child sexual
         abuse and underwent a complete exam by a nurse.

         Dr. Maria McColgan testified as an expert witness for the
         prosecution in the area of child abuse and pediatrics. She
         testified that S.H. had suffered a penetrative trauma of the
         hymen, consistent with the possibility of penetration from a
         finger or a penis, which injury would cause a child to feel
         some pain. S.H. was tested and found to be positive for
         sexually transmitted diseases (STD) chlamydia and
         trichomoniasis.

         S.H.’s mother had previously been diagnosed with STD
         trichomoniasis…. In March of 2015, S.H.’s mother went with
         Appellant to the hospital where he was treated for the same
         STD. In 2016, Appellant received medications which would
         be consistent with treatment for chlamydia and
         trichomoniasis.

         Dr. McColgan opined that the evidence of infection of
         Appellant, S.H., and S.H.’s mother and, given S.H.’s pre-
         STD diagnosis report of penile to vagina penetration by
         Appellant, that penetration is the most likely source of S.H.’s
         STD infection.

(Trial Court Opinion, filed March 16, 2020, at 2-5) (internal citations omitted).

      Procedurally, a jury convicted Appellant on September 27, 2017, of the

above-mentioned crimes. The court sentenced Appellant on March 29, 2018,

to an aggregate term of 21 to 45 years’ imprisonment. On April 5, 2018,

                                      -3-
J-A04027-21


Appellant filed a motion seeking a 30-day extension of time to file post-

sentence motions. The court denied Appellant’s request, but indicated that if

Appellant timely filed post-sentence motions, then the court would grant

Appellant leave to file supplemental post-sentence motions by May 9, 2018.

       On Monday, April 9, 2018, Appellant timely filed post-sentence motions.

Appellant timely filed supplemental post-sentence motions on May 3, 2018.

On July 24, 2018, the court extended the time to decide the post-sentence

motions by 30 days, due to the unavailability of necessary transcripts. The

court denied post-sentence relief on September 7, 2018. In its order denying

relief, the court expressly advised Appellant of his appellate rights. The trial

judge signed the order denying the post-sentence motions, and the attached

certificate of service indicates the order was served on defense counsel and

the District Attorney by first-class mail. The certificate of service is signed by

the judicial secretary of the trial judge. The order is also memorialized on the

trial court docket.

       On October 4, 2019, over one year after the court had denied post-

sentence relief, Appellant filed a counseled notice of appeal. 2 On that same

day, Appellant filed a “praecipe for entry of an adverse order.” In his praecipe

and notice of appeal, Appellant alleged that the order denying post-sentence

relief was improper because the certificate of service was signed by the trial


____________________________________________


2 New counsel had entered his appearance on Appellant’s behalf prior to filing
the notice of appeal.

                                           -4-
J-A04027-21


judge’s secretary and failed to comply with the relevant rules of criminal and

appellate procedure. Consequently, Appellant requested entry of an adverse

order deeming Appellant’s post-sentence motions denied by operation of law.

       On October 9, 2019, the court struck Appellant’s praecipe for entry of

an adverse order, indicating that Appellant offered no authority to support

filing a praecipe for the relief he sought. That same day, the court ordered

Appellant to file a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b).            Appellant filed a motion requesting an

extension of time, which the court denied on October 28, 2019. The court

instructed Appellant to file his concise statement by November 1, 2019. On

November 1, 2019, Appellant timely complied.3

       Appellant raises ten issues for our review:

          When the judicial secretary to the sentencing judge mails
          an order purportedly pursuant to [Pa.R.Crim.P.] 114 but
          Philadelphia has no corresponding local rule, is a notice of
          appeal timely as long as the clerk never entered the order
          in the meantime?

          Where there was evidence that the complaining witness
          engaged in consensual sexual activity with other males and
          engaged in sexually explicit internet postings, was it error
          to prevent the introduction of such evidence and
          simultaneously to convict [Appellant] on evidence that he
          was the source of a sexually transmitted disease and that
          he removed the lock on her bedroom door?

          Did the court err in allowing testimony of which [A]ppellant
____________________________________________


3On January 27, 2020, this Court issued a rule to show cause why the appeal
should not be quashed as untimely. Appellant responded on February 12,
2020. On April 14, 2020, this Court deferred the issue to the merits panel.

                                           -5-
J-A04027-21


       had no notice, especially where the [C]ommonwealth later
       admitted that the statements were not found in the DHS
       records?

       Did the court err in allowing Christian Dozier to vouch for
       the credibility of the complaining witness, both in portraying
       the [Philadelphia Children’s Alliance] as a neutral factfinder
       and in bolstering and excusing the complaining witness’s
       testimony in a way that does away with the law of prior
       inconsistent statements?

       A. Did the court err in denying [A]ppellant an adequate
       opportunity to challenge Dr. McColgan’s qualification as an
       expert in refusing to permit [A]ppellant to explore how
       credibility assessments factor into the supposedly expert
       opinions offered? B. Did the court err in allowing Dr.
       McColgan to testify at all, for the reasons related to item no.
       2 in this statement, but also because the defense was
       deprived of notice and an expert report, and related
       discovery violations? C. Did the court err in allowing Dr.
       McColgan to testify that [A]ppellant was the source of the
       disease that had been sexually transmitted to the
       complaining witness, both because she could not so state to
       a reasonable degree of certainty, and because [A]ppellant
       was prohibited from offering the obvious alternative
       explanation that one of the boys the complaining witness
       texted about could have been the source?

       Did the court err in denying [A]ppellant’s motions for a
       mistrial?

       Did the court err in denying [A]ppellant’s requests for jury
       instructions?

       Did the court err in refusing to conduct a colloquy, or grant
       other relief, when juror number four stared at [A]ppellant
       and otherwise indicated he could not be fair?

       Did the court impose an illegal sentence in open court, and
       in attempting to correct that error in the written sentencing
       documents outside the presence of [A]ppellant, deny him
       the opportunity to be present at sentencing in violation of
       his federal and state constitutional rights? This includes the
       subsidiary issue that, to the extent that Pennsylvania

                                    -6-
J-A04027-21


           caselaw holds that the written judgment of sentence
           governs the transcript of what happened at sentencing in
           open court, it violates a criminal defendant’s right to be
           present for his sentencing[.]

           Did the court err in denying the post-sentence motion for
           the reasons stated therein?

(Appellant’s Brief at 2-4).

      In    his   first   issue,   Appellant   argues   that   under   Pa.R.Crim.P.

720(B)(3)(d), if a court denies post-sentence motions, “the order shall be filed

and served as provided in Rule 114.” (Id. at 9). Appellant asserts that Rule

114(B)(2) mandates that service is to be made by the clerk, “unless the

president judge has promulgated a local rule designating service to be by the

court or court administrator.” (Id. at 11). Appellant claims that the First

Judicial District has no such local rule. Appellant submits that there might

have once been a practice in Philadelphia by which a judge’s secretary could

serve an order, but Appellant maintains such practice does not constitute

proper service as required by Rule 114.

      Under the relevant rules, Appellant submits the judicial secretary’s

service of the order denying post-sentence motions (instead of the clerk’s)

failed to satisfy the requirements necessary to constitute proper “entry” of an

order. Appellant contends that the time for filing an appeal is measured from

“entry” of the relevant order. Because Appellant insists the order denying his

post-sentence motions was never “entered” in accordance with Rule 114, he

suggests the September 7, 2018 order denying his post-sentence motions did


                                         -7-
J-A04027-21


not trigger the appeal period.4

       Alternatively, Appellant requests a remand for an evidentiary hearing to

determine whether the electronic records of the district attorney show any

evidence of an e-mail from the clerk on September 7, 2018 (the date the post-

sentence motions were purportedly denied), and if the electronic records of

the clerk show any outgoing e-mails (to the District Attorney and to

Appellant’s former defense counsel) on that date, allegedly serving the order

denying post-sentence motions.           Appellant concludes his appeal is timely,5

and this Court should decline to quash the appeal. We disagree.

       This Court has no jurisdiction to entertain an untimely appeal.

Commonwealth v. Patterson, 940 A.2d 493 (Pa.Super. 2007), appeal

denied, 599 Pa. 691, 960 A.2d 838 (2008). Pennsylvania Rule of Appellate


____________________________________________


4 Appellant also suggests the order denying post-sentence relief did not fully
comply with Rule 720(B)(4), because it omitted the notice required by
subsection (B)(4)(b). Nevertheless, Appellant does not provide the text of
this subsection of Rule 720 or include any discussion of law interpreting it.
Instead, Appellant merely indicates that he brought this defect to the attention
of the court in footnote two of his praecipe for entry of an adverse order.
Under these circumstances, this particular claim is waived.                  See
Commonwealth v. Miller, 212 A.3d 1114 (Pa.Super. 2019), appeal denied,
___ Pa. ___, 221 A.3d 643 (2019) (explaining general principle that this Court
can deem issue waived on appeal where appellant fails to properly develop
issue or cite legal authority to support contention in his appellate brief). See
also Commonwealth v. Smith, 955 A.2d 391, 393 n.5 (Pa.Super. 2008)
(stating that this Court does not condone “incorporation by reference” to
earlier filings).

5Appellant suggests the trial court lacked authority to strike his praecipe for
entry of an adverse order, and his appeal properly lies from the date of the
praecipe.

                                           -8-
J-A04027-21


Procedure 903 provides: “Except as otherwise prescribed by this rule, the

notice of appeal…shall be filed within 30 days after the entry of the order from

which the appeal is taken.”     Pa.R.A.P. 903(a).   Time limitations for taking

appeals are strictly construed and cannot be extended as a matter of grace.

Commonwealth v. Valentine, 928 A.2d 346 (Pa.Super. 2007). Generally,

an appellate court may not enlarge the time for filing a notice of appeal.

Pa.R.A.P.   105(b).     Thus,    an   untimely   appeal   must   be   quashed.

Commonwealth v. Crawford, 17 A.3d 1279 (Pa.Super. 2011).

      Pennsylvania Rule of Criminal Procedure 720 provides, in pertinent part:

         Rule 720. Post-Sentence Procedures; Appeal

         (A) Timing.

         (1) Except as provided in paragraphs (C) and (D), a
         written post-sentence motion shall be filed no later than 10
         days after imposition of sentence.

         (2) If the defendant files a timely post-sentence motion,
         the notice of appeal shall be filed:

            (a) within 30 days of the entry of the order deciding
         the motion;

             (b) within 30 days of the entry of the order denying
         the motion by operation of law in cases in which the judge
         fails to decide the motion; or

            (c)  within 30 days of the entry of the order
         memorializing the withdrawal in cases in which the
         defendant withdraws the motion.

                                  *    *    *

         (B) Optional Post-Sentence Motion.


                                      -9-
J-A04027-21


                                 *     *      *

        (3) Time Limits for Decision on Motion. The judge shall
        not vacate sentence pending decision on the post-sentence
        motion, but shall decide the motion as provided in this
        paragraph.

            (a) Except as provided in paragraph (B)(3)(b), the
        judge shall decide the post-sentence motion, including any
        supplemental motion, within 120 days of the filing of the
        motion. If the judge fails to decide the motion within 120
        days, or to grant an extension as provided in paragraph
        (B)(3)(b), the motion shall be deemed denied by operation
        of law.

           (b) Upon motion of the defendant within the 120-day
        disposition period, for good cause shown, the judge may
        grant one 30-day extension for decision on the motion. If
        the judge fails to decide the motion within the 30-day
        extension period, the motion shall be deemed denied by
        operation of law.

           (c)   When a post-sentence motion is denied by
        operation of law, the clerk of courts shall forthwith enter an
        order on behalf of the court, and, as provided in Rule 114,
        forthwith shall serve a copy of the order on the attorney for
        the Commonwealth, the defendant’s attorney, or the
        defendant if unrepresented, that the post-sentence motion
        is deemed denied.         This order is not subject to
        reconsideration.

          (d) If the judge denies the post-sentence motion,
        the judge promptly shall issue an order and the order
        shall be filed and served as provided in Rule 114.

Pa.R.Crim.P. 720(A)(1)-(2), (B)(3)(a)-(d) (emphasis added).

     Pennsylvania Rule of Criminal Procedure 114 provides, in pertinent part:

        Rule 114. Orders and Court Notices: Filing; Service;
        and Docket Entries

        (A) Filing


                                     - 10 -
J-A04027-21


         (1) All orders and court notices promptly shall be
         transmitted to the clerk of courts’ office for filing. Upon
         receipt in the clerk of courts’ office, the order or court notice
         promptly shall be time stamped with the date of receipt.

         (2) All orders and court notices promptly shall be placed in
         the criminal case file.

         (B) Service

         (1) A copy of any order or court notice promptly shall be
         served on each party’s attorney, or the party if
         unrepresented.

         (2) The clerk of courts shall serve the order or court
         notice, unless the president judge has promulgated a
         local rule designating service to be by the court or
         court administrator.

Pa.R.Crim.P. 114(A)-(B)(1)-(2) (emphasis added).

      Philadelphia County Local Rule 105 states: “The term ‘local rule’ shall

include General Court Regulations and Administrative Orders issued by the

Administrative Judge of the Trial Division and President Judge of the Court of

Common Pleas.”     Phila.Co.Crim.Div.R. 105.      Additionally, the Pennsylvania

Bulletin sets forth Philadelphia County’s General Court Regulation No. 2007-

01, effective December 1, 2007, as follows:

         Title 249—PHILADELPHIA RULES

         General Court Regulation No. 2007-01; Service of
         Orders and Notices as Provided in Pa.R.Crim.P. No.
         114

         Pennsylvania Rule of Criminal Procedure No. 114 provides
         that the clerk of courts shall serve on each party’s counsel
         or the party, if unrepresented, all orders and court notices
         unless the president judge has promulgated a local rule
         designating service to be by the court or court

                                      - 11 -
J-A04027-21


        administrator.

        In Philadelphia County, by custom and long-standing local
        practice, due in part to the [c]ourt’s extensive case-load,
        service of notices and orders has been effectuated not by
        the Clerk of Quarter Sessions, who is the clerk of court, but
        by the [c]ourt through various court offices, officials and
        employees of the First Judicial District of Pennsylvania.

        Accordingly, as authorized by Pennsylvania Rule of
        Criminal Procedure No. 114, employees of the First
        Judicial District are authorized to continue to serve
        notices and court orders on each party’s counsel or on
        the party, if unrepresented. The employee of the First
        Judicial District who serves a particular notice or order shall
        make a notation on the notice, order, docket or other
        location concerning the date and manner served.

        This General Court Regulation issued in accordance with
        Pa.R.Crim.P. 114, will become effective immediately. As
        required by Pa.R.Crim.P. No. 105, the original General Court
        Regulation will be filed with the Prothonotary in a Docket
        maintained for General Court Regulations issued by the
        President Judge of the Court of Common Pleas of
        Philadelphia County, and with the Clerk of Quarter Sessions.
        …

37 Pa.B. 6262, General Court Regulation No. 2007-01 (emphasis added). This

regulation bears the signature of the then-President Judge.

     Instantly, the court sentenced Appellant on March 29, 2018. Appellant

timely filed post-sentence motions on Monday, April 9, 2018.              See

Pa.R.Crim.P. 720(A)(1). See also 1 Pa.C.S.A. § 1908 (stating: “Whenever

the last day of any [computation of time] period shall fall on Saturday or

Sunday, or on any day made a legal holiday by the laws of this Commonwealth

or of the United States, such day shall be omitted from the computation”).

With the court’s permission, Appellant timely filed supplemental post-sentence

                                    - 12 -
J-A04027-21


motions on May 3, 2018. On September 7, 2018, the court denied Appellant’s

post-sentence motions. Appellant’s notice of appeal was due 30 days later,

by October 7, 2018. See Pa.R.A.P. 903(a). Appellant did not file his notice

of appeal until October 4, 2019, which is patently untimely.

       Although Appellant insists service of the order denying post-sentence

relief by the trial judge’s secretary failed to satisfy Rule 114, Philadelphia

County’s General Court Regulation No. 2007-01 belies Appellant’s claim. That

regulation, deemed a “local rule” and signed by the then-President Judge,

expressly permits employees of the First Judicial District to serve notices and

court orders in accordance with Rule 114.          See Pa.R.Crim.P. 114(B)(2);

Phila.Co.Crim.Div.R. 105. See also 37 Pa.B. 6262, General Court Regulation

No. 2007-01. Therefore, we cannot agree with Appellant’s position that the

order denying post-sentence relief was never “entered” to trigger the appeal

clock.6 Accordingly, Appellant’s appeal is untimely and we quash the appeal.7

See Crawford, supra.

       Appeal quashed.




____________________________________________


6Appellant seems to suggest that this regulation is no longer in effect because
he could not locate it on the “web site’s current compendium of local rules”
(see Appellant’s Brief at 12 n.7), but he cites no law in support of that
contention. See Miller, supra.

7Based on our disposition, we deny Appellant’s request for alternative relief
and decline to reach his remaining appellate issues.

                                          - 13 -
J-A04027-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/12/21




                          - 14 -